Name: Commission Implementing Decision (EU) 2018/496 of 22 March 2018 on the establishment of the 2018 annual priority list for the development of network codes and guidelines (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: energy policy;  construction and town planning;  European construction;  electrical and nuclear industries;  technology and technical regulations
 Date Published: 2018-03-23

 23.3.2018 EN Official Journal of the European Union L 81/83 COMMISSION IMPLEMENTING DECISION (EU) 2018/496 of 22 March 2018 on the establishment of the 2018 annual priority list for the development of network codes and guidelines (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 714/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to the network for cross-border exchanges in electricity and repealing Regulation (EC) No 1228/2003 (1), and in particular Article 6(1) thereof, Having regard to Regulation (EC) No 715/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to natural gas transmission networks and repealing Regulation (EC) No 1775/2005 (2), and in particular Article 6(1) thereof, Whereas: (1) The development and implementation of network codes and guidelines are essential in order to achieve full integration of the internal energy market. The Third Energy Package (3) has created an institutional framework for the development of network codes with a view to harmonising, where necessary, the technical, operational and market rules governing the electricity and gas grids. For that purpose, the Agency for the Cooperation of Energy Regulators (ACER), the European Networks of Transmission System Operators (ENTSOs) and the Commission work in close cooperation with all relevant stakeholders. (2) The areas in which network codes can be developed are set out in Articles 8(6) of Regulation (EC) No 714/2009 and Regulation (EC) No 715/2009. Besides the possibility to develop network codes, the Commission can also decide to develop guidelines in the areas set out in Article 18(1), (2) and (3) of Regulation (EC) No 714/2009 and Article 23(1) of Regulation (EC) No 715/2009. In accordance with Article 6(1) of Regulation (EC) No 714/2009 and Article 6(1) of Regulation (EC) No 715/2009, the Commission should first establish an annual priority list identifying the areas to be included in the development of network codes. (3) During the public consultation (4), the majority of stakeholders supported the prioritisation of the ongoing work and emphasised the importance of a proper and well-coordinated implementation of adopted network codes and guidelines whereby a structured involvement of stakeholders is ensured. A few respondents signalled that in the future it could be necessary to consider amending the adopted network codes and guidelines. (4) Acknowledging the responses of stakeholders and having regard to the future legislative initiatives in the context of the market design initiative, the various actions needed to ensure the full integration of the internal energy market and the fact that the implementation of network codes and guidelines will require significant resources from all relevant parties including the European Commission, ACER, ENTSOs and stakeholders, no new areas have been added to the annual priority lists, HAS ADOPTED THIS DECISION: Article 1 It is hereby established that no new areas have been identified for the development, in 2018, of network codes and guidelines for electricity and gas. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 22 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 211, 14.8.2009, p. 15. (2) OJ L 211, 14.8.2009, p. 36. (3) The Third Energy Package consists of Directive 2009/72/EC of the European Parliament and of the Council of 13 July 2009 concerning common rules for the internal market in electricity and repealing Directive 2003/54/EC (OJ L 211, 14.8.2009, p. 55), Directive 2009/73/EC of the European Parliament and of the Council of 13 July 2009 concerning common rules for the internal market in natural gas and repealing Directive 2003/55/EC (OJ L 211, 14.8.2009, p. 94), Regulations (EC) No 714/2009 and (EC) No 715/2009, and Regulation (EC) No 713/2009 of the European Parliament and of the Council of 13 July 2009 establishing an Agency for the Cooperation of Energy Regulators (OJ L 211, 14.8.2009, p. 1). (4) The responses are published under: https://ec.europa.eu/info/consultations/public-consultation-priorities-network-codes-and-guidelines-2018-based-article-6-1-regulation-ec-no-714-2009-and-regulation-ec-no-715-2009_en